Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2007                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  132899                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant,
  v        	                                                       SC: 132899
                                                                   COA: 271097
                                                                   Genesee CC: 05-081395-AR
  JEFFERY CURTIS WHITE,                                            68th DC: 05-337FY 

            Defendant-Appellee. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the December 18, 2006
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2007                      _________________________________________
           d0319                                                              Clerk